     Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 1 of 12
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                   IN THE UNITED STATES DISTRICT COURT                     October 09, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                             HOUSTON DIVISION

PAUL R. F. SCHUMACHER,                     §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §        CIVIL ACTION NO. H-18-0436
                                           §
CAPITAL ADVANCE SOLUTIONS,                 §
LLC, CHARLES BETTA, AND                    §
DAN LOGAN,                                 §
                                           §
      Defendants.                          §

                      MEMORANDUM AND RECOMMENDATION

      Pending     before    the   court1       is   Defendant   Charles    Betta’s

(“Betta”) and Defendant Dan Logan’s (“Logan”) (collectively, the

“Individual Defendants”) Amended Motion to Dismiss (Doc. 53).                       The

court has considered the motion, the response, all other relevant

filings, and the applicable law.           For the reasons set forth below,

the court RECOMMENDS that the motion be GRANTED.

                             I.   Case Background

      Plaintiff     filed    this    lawsuit        alleging    that   Defendants

conducted    an   illegal    telemarketing          campaign    in   violation       of

numerous federal and state statutes.

A.   Factual Background

      Plaintiff alleges the following:

      Plaintiff is on the national do-not-call registry.2                        From

      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 9,
Ord. Dated May 8, 2018.

      2
            See Doc. 1, Pl.’s Orig. Compl. p. 3.
      Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 2 of 12



September 2015 to April 2016, Plaintiff received a series of at

least ten prerecorded telemarketing calls attempting to sell him a

business loan.          Plaintiff claims that these call occurred at the

following dates and times (CST): (1) September 15, 2015, at 9:46;

(2) November 30, 2015, at 14:36; (3) January 20, 2016, at 9:27; (4)

February 8, 2016, at 12:27; (5) February 15, 2016, at 10:30; (6)

March 8, 2016, at 11:54; (7) March 17, 2016, at 13:59; (8) March

18, 2016, at 9:44; (9) March 30, 2016, at 9:12; and (10) April 5,

2016, at 11:16.3

       “Via     investigative        technique,      Plaintiff     successfully

identified that the calls were being made by or on the behalf of

Capital Advance Solutions, LLC [‘CAS’].”4             Plaintiff alleges that

the    Individual       Defendants   created   and   implemented    a   business

strategy reliant on the allegedly unlawful telephone calls for

their own personal enrichment.5

       Plaintiff followed up with Defendants to ask about their

compliance with the Telephone Consumer Protection Act (“TCPA”).6

Defendants mocked Plaintiff and refused to take responsibility for

the alleged violations.7         Plaintiff believes that the Individual



       3
              See id. pp. 2-3.

       4
              See id. p. 4.

       5
              See id.

       6
              See id.

       7
              See id.

                                         2
     Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 3 of 12



Defendants        are     well   aware   of    their   actions   and   are   wilfully

violating the law.8

B.   Procedural Background

      On February 13, 2018, Plaintiff filed his original complaint

against CAS, Betta, and Logan.9                Defendant Betta filed a motion to

dismiss on June 1, 2018.10                 Defendant Logan filed a motion to

dismiss on July 12, 2018.11                    On January 22, 2019, the court

recommended that the motions be denied so that a limited discovery

period could be conducted to determine whether the corporate veil

should     be    pierced     in    order      to   assert   jurisdiction     over   the

Individual Defendants.12           The discovery period was to be sixty days

from the date the recommendation was adopted.13                  The recommendation

was adopted on March 4, 2019.14

      On July 22, 2019, Plaintiff filed a memorandum of facts and

law, that purported to establish personal jurisdiction over the

Individual Defendants.15            Also on July 22, 2019, Plaintiff filed a




      8
                See id.

      9
                See id.

      10
                See Doc. 17, Def. Betta’s Mot. to Dismiss.

      11
                See Doc. 23, Def. Logan’s Mot. to Dismiss.

      12
                See Doc. 39, Mem. & Recom. Dated Jan. 22, 2019.

      13
                See id. p. 9.

      14
                See Doc. 41, Ord. Dated Mar. 4, 2019.

      15
                See Doc. 50, Pl.’s Mem. of Facts and Law.

                                               3
     Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 4 of 12



motion for default judgment against Defendant CAS.16                   Defendant CAS

has not appeared in the lawsuit. On August 9, 2019, the Individual

Defendants     filed    their        pending    amended    motion     to    dismiss.17

Plaintiff did not file a response to the motion.                      The court will

consider Plaintiff’s memorandum to the extent that it responds to

the amended motion to dismiss.

                               II.    Legal Standards

      The    Individual    Defendants          filed   their   amended      motion   to

dismiss pursuant to Federal Rules of Civil Procedure (“Rules”)

12(b)(6) and 12(b)(2).

A.    Rule 12(b)(2)

      A district court may dismiss an action against a defendant

when the court lacks personal jurisdiction over that defendant. See

Fed. R. Civ. P. 12(b)(2).             On a motion to dismiss decided without

benefit of an evidentiary hearing, the burden is on the plaintiff

to   establish    a    prima    facie    case    in    support   of    jurisdiction.

Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir.

2008).      The district court may receive “any combination of the

recognized       methods       of      discovery,”        including        affidavits,

interrogatories, and depositions to assist it in the jurisdictional

analysis.     Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co.,

517 F.3d 235, 241 (5th Cir. 2008)(quoting Thompson v. Chrysler


      16
             See Doc. 51, Mot. for Default J.

      17
             See Doc. 53, Individual Defs.’ Am. Mot. to Dismiss.

                                           4
      Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 5 of 12



Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)).                              The court

resolves all conflicts in the evidence in favor of the plaintiff

and    accepts      as    true    all     of    the      plaintiff’s     uncontroverted

allegations.        Johnston, 523 F.3d at 609.

       A federal court has personal jurisdiction over a nonresident

defendant      if    the      forum       state’s        long-arm      statute     confers

jurisdiction and if jurisdiction is consistent with due process

under the United States Constitution.                     Johnston, 523 F.3d at 609.

General jurisdiction             exists      for   any    and    all   claims    when the

contacts are “so continuous and systematic as to render” the

defendant “essentially at home in the forum State.”                       Daimler AG v.

Bauman,     571     U.S.      117,     127     (2014)(internal         quotation     marks

omitted)(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)).                Specific jurisdiction exists if the

asserted     cause       of   action    “arises       out   of    or   relates     to   the

defendant’s contacts with the forum.”                     Id. (quoting Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984)).

B.     Rule 12(b)(6)

       Rule 12(b)(6) allows dismissal of an action whenever the

complaint, on its face, fails to state a claim upon which relief

can be granted.          When considering a motion to dismiss, the court

should construe the allegations in the complaint favorably to the

pleader and accept as true all well-pleaded facts.                               Harold H.


                                               5
   Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 6 of 12



Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 803 n.44 (5th Cir.

2011)(quoting True v. Robles, 571 F.3d 412, 417 (5th Cir. 2009)).

The court may also consider, in addition to the complaint itself,

“any documents attached to the complaint[] and any documents

attached to the motion to dismiss that are central to the claim and

referenced by the complaint.”             Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

     A complaint need not contain “detailed factual allegations”

but must include sufficient facts to indicate the plausibility of

the claims      asserted,      raising    the     “right to   relief       above   the

speculative level.”          Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Plausibility means that the factual content “allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.”          Iqbal, 556 U.S. at 678.            A plaintiff must

provide    “more      than   labels   and     conclusions”       or   “a   formulaic

recitation of the elements of a cause of action.”                     Twombly, 550

U.S. at 555.         In other words, the factual allegations must allow

for an inference of “more than a sheer possibility that a defendant

has acted unlawfully.”           Iqbal, 556 U.S. at 678.

                                   III. Analysis

     The Individual Defendants move for dismissal of Plaintiff’s

claim     on   the     grounds    that:     (1)    the   court    lacks     personal

jurisdiction over them; and (2) Plaintiff failed to allege facts


                                          6
    Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 7 of 12



sufficient to state a claim.18       Plaintiff argues that the court has

personal jurisdiction and that he has alleged sufficient facts to

support his claims.     “A court must find jurisdiction, both subject

matter and personal, before determining the validity of a claim.”

Guidry v. United States Tobacco Co., 188 F.3d 619, 623 n.2 (5th Cir.

1999).     Accordingly,     the   court   will     first   address   personal

jurisdiction.

      The Individual Defendants are domiciled in New Jersey and have

no business or personal ties to Texas.19 Plaintiff alleges that the

court has personal jurisdiction over the Individual Defendants

because they caused and directed phone calls to be made to Texas as

a part of a telemarketing campaign and in violation of numerous

statutes.20     Plaintiff also alleges that when Plaintiff called

Defendant CAS to complain about the phone calls, he spoke with the

Individual Defendants who made misrepresentations about whether

Defendant CAS made telemarketing calls.21 Accordingly, because this

alleged    “fraud”    occurred    partially   in   Texas,    the   Individual

Defendants are subject to personal jurisdiction.22

      Fifth Circuit courts have held that:


      18
            See Doc. 53, Individual Defs.’ Am. Mot. to Dismiss pp. 6, 17.

      19
            See Docs. 53-4 & 53-5, Exs. D & E to Individual Defs.’ Am. Mot. to
Dismiss, Affs. of Individual Defs.

      20
            See Doc. 1, Pl.’s Orig. Compl. p. 4.

      21
            See Doc. 50, Pl.’s Mem. of Facts and Law p. 8.

      22
            See id.

                                      7
    Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 8 of 12



      personal jurisdiction over individual officers and
      employees of a corporation may not be predicated on the
      federal court's jurisdiction over the corporation itself,
      unless the individuals are engaged in activities within
      the forum court's jurisdiction that would subject them to
      the application of the state's long-arm statute.

Cunningham v. Florio, Civil Action No. 4:17-CV-00839, 2018 WL

4473792, at *11 (E.D. Tex. Aug. 6, 2018)(internal quotation marks

omitted)(citing Cooke v. Jaspers, Civil Action No. H-07-3921, 2010

WL 918342, at *3 (S.D. Tex. Mar. 10, 2010)).          Thus, generally, the

court would not have personal jurisdiction over the Individual

Defendants because their only alleged contacts with the State of

Texas were in a corporate capacity and on behalf of Defendant CAS.

      However, Plaintiff previously alleged that the Individual

Defendants: (1) used Defendant CAS as a corporate shield to evade

personal   liability    for   their   unlawful    conduct;    and   (2)   have

stripped Defendant CAS of its assets and are allowing it, now a

defunct corporation, to absorb the civil liability for their own

illegal conduct.23     The court allowed Plaintiff a brief discovery

period to support these allegations because the court found that,

if true, the alleged facts would allow Plaintiff to pierce the

corporate veil of Defendant CAS.24

      Generally, the corporate veil prevents personal liability for

tort or contract obligations of the corporation.              Castleberry v.


      23
            See Doc. 18, Pl.’s Resp. to Def. Betta’s Mot. to Dismiss pp. 9-10;
Doc. 26, Pl.’s Resp. to Def. Logan’s Mot. to Dismiss p. 6.

      24
            See Doc. 39, Mem. & Recom. Dated Jan. 22, 2019.

                                      8
      Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 9 of 12



Branscum, 721 S.W.2d 270, 271 (Tex. 1986) superseded on other

grounds by statute.        However, under Texas law, “there are three

broad categories in which a court may pierce the corporate veil:

(1)    the   corporation    is   the   alter   ego   of    its   owners   and/or

shareholders; (2) the corporation is used for illegal purposes; and

(3) the corporation is used as a sham to perpetuate fraud.”               Rimade

Ltd. v. Hubbard Enterprises, Inc., 388 F.3d 138, 143 (5th Cir.

2004).

       To pierce the corporate veil under a tort dispute, a tort

claimant is only required to show constructive fraud, under which

“[n]either fraud nor an intent to defraud need be shown as a

prerequisite to disregarding the corporate entity; it is sufficient

if recognizing the separate corporate existence would bring about

an    inequitable    result.”      Castleberry,      721   S.W.2d   at    272-73

(alteration in original)(citations omitted).25 Inequitable results

occur “when the corporate structure has been abused to perpetuate

a fraud, evad[e] an existing obligation, achieve or perpetuate a

monopoly, circumvent a statute, protect a crime, or justify wrong.”

SSP Partners v. Gladstrong Invs. (USA) Corp., 275 S.W.3d 444, 451

(Tex. 2008).        While ordinarily the corporate veil insulates an

individual from personal jurisdiction, when the veil is pierced the

court may assert personal jurisdiction over the individual.                   See


       25
            The holding in Castleberry no longer applies to contractual disputes
pursuant to Tex. Bus. Orgs. Code § 21.223. The holding is untouched regarding
tort disputes.

                                        9
   Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 10 of 12



e.g. Stuart v. Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985).

      These standards were articulated in the court’s previous

recommendation.       In Plaintiff’s memorandum of facts and law, he

does not support the allegations that the court found important in

its consideration of piercing the corporate veil.                   Importantly,

Plaintiff    failed   to    establish    that      the   Individual     Defendants

stripped Defendant CAS of its assets such that an inequitable

result    will   occur     if   Defendant    CAS    bears    the   liability    of

Plaintiff’s lawsuit.        Instead, Plaintiff primarily focused on the

nature of the phone calls made to him and arguments regarding

vicarious liability for the actions of various marketing firms.

Plaintiff also cites to case law where corporations were held

liable for phone calls made in violation of the TCPA.26                 See Gomez

v. Campbell-Ewald Co., 768 F.3d 871, 873 (9th Cir. 2014).                 None of

these allegations or arguments shows that an inequitable result

will occur unless the corporate veil is pierced.

      Plaintiff also added his argument regarding the Individual

Defendants being subject to personal jurisdiction because of their

alleged     misrepresentations      during      his      phone   call   where   he

complained of the alleged TCPA violations.                First, Plaintiff does

not support this allegation with any evidence.                   Second, even if


      26
            Additionally, Plaintiff cites to case law purporting to support his
contention that corporate officers could be liable for phone calls made in
violation of the TCPA. Most of the citation to these cases are in error. To the
extent any of these cases addresses individual liability for phone calls made on
behalf of a corporation, Plaintiff may provide accurate citations in a timely
filed objection.

                                        10
   Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 11 of 12



supported, it does not establish personal jurisdiction over the

Individual Defendants because, like the other phone calls, the

Individual Defendants were acting on behalf of Defendant CAS.

     From the court’s review of Plaintiff’s discovery propounded

upon the Individual Defendants, it appears that Plaintiff only

asked one question relevant to the court’s personal jurisdiction

inquiry.27    Plaintiff asked the Individual Defendants who profited

from Defendant CAS’s dissolution.28          In response, the Individual

Defendants     indicated    that    Defendant    CAS   had   not    filed   for

dissolution.29 Accordingly, this discovery actually weighs against

a finding of inequitable results.

     It was Plaintiff’s burden to show that, absent a piercing of

Defendant CAS’s corporate veil, there would be an inequitable

result in this lawsuit.      Plaintiff has failed to meet that burden.

Accordingly, the Individual Defendants should be DISMISSED from

this lawsuit for lack of personal jurisdiction.



                              IV.   Conclusion

     Based     on   the   foregoing,   the   court     RECOMMENDS    that   the

Individual Defendants’ motion be GRANTED.



      27
            See Docs. 53-1 & 53-2, Exs. A & B to Individual Defendants’ Am.
Motion to Dismiss, Individual Defendants’ Discovery Resps. pp. 7-8.

     28
             See id.

     29
             See id.

                                       11
   Case 4:18-cv-00436 Document 55 Filed on 10/09/19 in TXSD Page 12 of 12



       The   Clerk     shall   send    copies     of   this   Memorandum     and

Recommendation to the respective parties who have fourteen days

from   the   receipt    thereof   to   file     written   objections    thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                  Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 9th day of October, 2019.




                                                ______________________________
                                                   U.S. MAGISTRATE JUDGE




                                       12
